DETAILED ACTION
This allowance is responsive to AFCP2.0 request for consideration and amendment for application 15/069,632 as submitted on 27 January, 2022.
Claim status is pending for claims 1-7, 9-10, 12, 14, 17 and 19 of which claims 1, 9 and 19 are independent claims as amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s remarks and amendments dated 01/27/2022 have been considered and are persuasive. When reading the claims in light of the specification, as per MPEP 2111.01, none of the references fairly teach or suggest the combination of limitations as a whole. In particular, limitations which require: 
sensing at least one stream of arterial pulse signal from an arterial pulse palpation rate measured at a radial artery of the person using at least one non-invasive external sensor for one minute duration, wherein the at least one non-invasive external sensor is attached to a wrist of the person as one of a wrist watch or a wristband or a textile material as a cuff, wherein the sensor is at least one of a piezoelectric sensor or a piezoresistive sensor; 
detecting a pulse wave velocity using an additional sensor for one minute duration, wherein the additional sensor is at least one of the piezoelectric sensor or the piezoresistive sensor, wherein the pulse wave velocity is further used for determining a status information of the person based on physiological data captured by an integrated smart phone sensor, wherein the pulse wave velocity is detected at three locations of the radial artery at the same wrist where the arterial pulse signal is sensed for acquiring a raw pulse data of mV signal, wherein the arterial pulse signal is fused with the status information of the person to improve accuracy of determining the stress level of a person, and wherein the status information includes standing, sitting and running; 
performing a statistical modal analysis of the plurality of physiological parameters, the pulse wave velocity and the status information fused with arterial pulse signal, by: extracting feature parameters by interpolating the extracted peak-to- peak intervals, of said three locations, with each other, wherein the extracted feature parameters are stored in a data base; and 
determining the stress level of the person using the statistical modal analysis of the plurality of physiological parameters upon determining a match between the plurality of physiological parameters and the feature parameters in the database that includes feature parameters of multiple persons.

Luna et al., US PG Pub No 20150282768A1 discloses wrist wearable with stress analyzer. Luna illustrates embodied characterization and presents a high level of detail. Sensor sub-arrays are depicted anatomically and a reference is made to piezo sensors. Heart rate variability, pulse and Mayer waves are disclosed along with physiological state and parametric estimator as well as correlation such as Pearson. Luna does not disclose interpolation, fusing of data, one minute duration and does not resolve detail of the piezo sensor so as to convey pulse palpation. The remarks dated 01/27/2022 concerning Luna are considered persuasive.
Chakrabarty et al., “Correcting Hypothalamic-Pituitary-Adrenal Axis Dysfunction Using Observer-based Explicit Nonlinear Model Predictive Control” discloses interpolation of stress and state as a predictive nonlinear model. Chakrabarty does not demonstrate wearable embodiments.
Muaremi et al., “Towards Measuring Stress with Smartphones and Wearable Devices During Workday and Sleep” discloses stress scoring that comprises interpolation of peak-to-peak (RR interval). Muaremi uses linear and logistic regression models for computation and illustrates smartphone application.
Yoon et al., “On-chip Flexible Multi-layer Sensors for Human Stress Monitoring” discloses a multi-modal sensor for wearable applications. Yoon discloses arterial pulse wave application and details the sensor with piezoelectric layering.
Additional arts have been considered including predominant manufacturers such as: Fitbit (see e.g. Richards US20150173631), Apple (see e.g. Sullivan US20170340219A1), Bosch (see e.g. Tilton US10824954B1), Google (see e.g. US10194808B1), Microsoft (see e.g. Saponas US10694960B2), Samsung (see e.g. Jeon US20150120205A1) and Sung (see e.g. KR20130093925A).
However, the prior art of record fails to teach the limitations already noted as a whole and without resorting to improper hindsight reconstruction. Accordingly, the rejection under 35 U.S.C. 103 is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126